         Case 1:21-cv-01962-JMF Document 13 Filed 06/30/21 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      June 30, 2021

By ECF
The Honorable Jesse M. Furman
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Dominguez v. United States of America, No. 21 Civ. 1962 (JMF) (S.D.N.Y.)

Dear Judge Furman:

        This Office represents the United States of America in the above-captioned medical-
malpractice action. I write on behalf of both parties to provide the Court with the information
requested in its March 10, 2021 order, see Dkt. No. 6, and to propose a Civil Case Management
Plan and Scheduling Order, which has been attached as an exhibit to this letter. The parties do not
currently have any disputes that require the Court’s intervention. As such, unless the Court would
like further information about any of the topics discussed in this letter, the parties respectfully
request that the Court order the attached scheduling order and adjourn the currently scheduled July
6, 2021 initial pretrial conference. If the Court prefers to hold an initial pretrial conference, the
parties are available at the currently scheduled time, July 19 or 23, 2021, or any other time
convenient to the Court.

       The parties have conferred regarding the topics listed in the Court’s March 10, 2021 order
and have agreed on the following:

       1. A brief statement of the nature of the action and the principal defenses thereto

        This is a medical malpractice action involving an alleged failure to timely diagnose breast
cancer brought by Hicania Dominguez arising out of the course of care provided to her in 2018
and 2019 by Edwin Santiago, C.N.M. at BronxCare Health System. Both Edwin Santiago, C.N.M.
and the BronxCare Health System are deemed employees of the Public Health Service pursuant
to the Federally Supported Health Centers Assistance Act, 42 U.S.C. § 233(g)-(n), and so this
action is brought against the United States of America pursuant to the Federal Tort Claims Act, 28
U.S.C. § 2671, et seq. The United States of America anticipates that its primary defense will be
that Ms. Dominguez received medical treatment that accorded with the standard of care.

       2. A brief explanation of why jurisdiction and venue lie in this Court

        42 U.S.C. § 233(a) and 28 U.S.C. § 1346(b)(1) confer exclusive jurisdiction upon the
federal district courts to resolve claims for personal injury resulting from the performance of
medical functions by any commissioned employee of the Public Health Service while acting within
the scope of his or her employment. Venue is proper in this district because the complained-of
conduct occurred in the Southern District of New York. See 28 U.S.C. § 1402; 32 C.F.R. § 750.32.
          Case 1:21-cv-01962-JMF Document 13 Filed 06/30/21 Page 2 of 3

                                                                                             Page 2



       3. A statement of all existing deadlines, due dates, and/or cut-off dates

        Apart from the currently schedule July 6, 2021 initial pretrial conference, there are no
current deadlines, due dates, or cut-off dates in this matter.

       4. A brief description of any outstanding motions

       There are no motions currently outstanding in this matter.

       5. A brief description of any discovery that has already taken place and of any discovery
          that is necessary for the parties to engage in meaningful settlement negotiations

        The parties have not yet exchanged discovery in this matter, but Ms. Dominguez has agreed
to provide medical authorizations with her Rule 26 initial disclosures so that the United States can
begin collecting her medical records. The parties believe that the collection of medical records,
and the review of those records by medical experts, will be necessary for the parties to engage in
meaningful settlement negotiations.

       6. A list of all prior settlement discussions, including the date, the parties involved, and
          the approximate duration of such discussions, if any

       The parties have not yet engaged in settlement discussions.

       7. A statement confirming that the parties have discussed the use of alternative dispute
          resolution mechanisms and indicating whether [those mechanisms] would be
          appropriate and, if so, when in the case . . . the use of such a mechanism would be
          appropriate

        The parties have discussed the use of alternative dispute resolution mechanisms and believe
that a settlement conference before a magistrate judge could assist the parties in resolving this
matter at the close of expert discovery. The parties will write a letter to the Court if we believe we
could benefit from alternative dispute resolution mechanisms at an earlier date.

       8. Any other information that the parties believe may assist the Court in advancing the
          case to settlement or trial, including, but not limited to, a description of any dispositive
          issue or novel issue raised by the case

        At this time, the parties do not believe that this case raises any dispositive or novel issues
that need to be brought to the Court’s attention. If it becomes clear through the course of discovery
that such an issue may exist, the parties will bring it to the Court’s attention through a letter.

                                               * * *
         The parties are happy to provide the court with any additional information that the Court
requires. If the Court does not require additional information at this time, the parties respectfully
request that the Court order the parties’ proposed scheduling order and adjourn the July 6, 2021
initial pretrial conference.
  Case 1:21-cv-01962-JMF Document 13 Filed 06/30/21 Page 3 of 3

                                                                                 Page 3




We thank the Court for its attention to this matter.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney for the
                                                Southern District of New York

                                          By:      /s/ Zachary Bannon
                                                ZACHARY BANNON
                                                Assistant United States Attorney
                                                Telephone: 212-637-2728
                                                Facsimile: 212-637-2717
                                                E-mail:     Zachary.Bannon@usdoj.gov
